DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claim 10, “the wind field” lacks proper antecedent basis in the claim. Appropriate corrections are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 14-15 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by ROMA, EP 3121442 A1.

As per claim 1, this claim recites determining output power of wind park by providing a “shading matrix” to determine effective wind speed for each turbine as a function of wind speed, wind direction OR wind farm throttling using a wake model and determining output power of wind park based on effective wind speed for each turbine.

ROMA adequately discloses these features by disclosing optimizing the operation of multiple wind turbines (wind farm) based on a currently defined wake model (e.g. See Abstract), whereby parameters of the wind (speed, turbulence and/or direction) are determined for the turbines (e.g. See [0012]), as well as operational parameters of the turbines themselves, such as pitch angle, yaw angle, rotor speed, rotor torque and generated power (e.g. See [0019]), whereby the optimization of the system allows for the maximization of power generation or load reductions using a current wake model (e.g. See [0022]), whereby the overall optimization may be performed using matrices or look up tables having input and output parameters, wherein the input parameters may be representative of the operating characterizations of the turbines themselves and the operational objectives sought (e.g. See [0053]), wherein matrices or suitable analytical functions may be used to optimize the operations of the turbines (e.g. See [0055]).

As per claim 10, since the changing of wind speeds and wind directions is inherent to the operations of a typical wind par, and since ROMA’s disclosed system is directed towards optimizing the operations of a plurality of turbines within a wind park, clearly ROMA contemplates compensating for ever changing wind conditions and is capable of handling them as they occur so as to allow the overall system to be as reliable as possible with respect to the optimization of the wind park.

As per claims 14 and 15, clearly ROMA discloses the utilization of look up tables (e.g. See [0022] and [0053]-[0054]).

As per claim 20, ROMA adequately discloses a feature whereby the optimization occurs in real time, per se (e.g. See [0017] and [0039]).

As per claim 21, ROMA further discloses a utilized parameter being air density (e.g. See [0005]).

As per claim 22, clearly ROMA discloses utilizing a matrix representative of wind direction (e.g. See [0012]).

As per claim 23, ROMA’s disclosed features and or capabilities inherently contemplate a feature whereby losses of the overall network of the wind farm are considered because power production losses inherently occur from wake effect on downstream turbines and since ROMA’s system is directed towards optimizing the output of a wind farm by taking into consideration wake effect, the conditions under which the wake effect occurs, and creates a loss, are adequately anticipated or are rendered inherent to the disclosed capabilities of ROMA.

As per claim 24, ROMA appears to adequately disclose determining output power of the farm being based on shadowing details of the overall wind farm (e.g. See [0004]; ever changing geography; trees and/or constructions in the vicinity of the turbines).
	
As per claim 25, clearly ROMA discloses a wind farm having plural wind turbines, and a controller (e.g. See Figure 2a, elements T1 – T7 and [0029] and [0044]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ROMA, as applied to claim 1, from above, and further in view of Ambekar et al., U.S. Patent Application Publication No. 2013/0166082.

As per claim 8, ROMA does not disclose the utilization of average wind speed and direction for optimization purposes. 

In analogous art, Ambekar et al. discloses the optimization of a wind farm using average wind speed and direction data (e.g. See [0048]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Ambekar et al. into ROMA for the purpose of allowing statistical averages to be considered so as to reduce the complexity of calculations.

As per claim 9, and as best understood, it would appear the ROMA’s combined system further discloses referencing look up tables containing rotor speed, power, pitch angle and tip speed ratio as data that is utilized for optimization purposes (e.g. See Ambekar et al., specifically [0039] and [0062]).


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ROMA, as applied to claim 1, from above, and further in view of AMBEKAR et al., U.S. Patent Application Publication No. 2015/0308416.

As per claim 16, ROMA does not specifically disclose the wake model being capable of adaptive self-learning, per se.

In analogous art, AMBEKAR et al. discloses a system and method for optimizing a wind farm, whereby a regression model is utilized to ascertain wake models, wherein the regression model employs machine learning to determine wake parameters and prevailing wind speed and direction at the upstream and downstream wind turbines (e.g. See [0056]).

Further, with respect to claim 17, ROMA’s combined system discloses the utilization of atmospheric stability, per se (e.g. See AMBEKAR et al., specifically [0008]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ROMA, as applied to claim 1, from above, and further in view of Kwan et al., KR 20140057029 A (see translation).

As per claim 19, ROMA does not specifically disclose the utilization of a low pass filter.

In analogous art, Kwan et al., KR 20140057029 A (see translation) discloses this feature (e.g. See paragraphs 1 and 2 of the translated document).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Kwan et al. into ROMA for the purpose of reducing the prediction error and thereby create a more reliable power prediction feature.



Allowable Subject Matter
Claims 2-6, 11-12, 18 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Other References of Interest
(1)	Wilson et al., U.S. Patent Application Publication No. 2017/0370348 discloses determining a power difference between two modes of operation for a wind park so that an optimal output power performance of the park can be achieved by considering many different parameters occurring the operation of the wind turbines of the park itself.  However, Wilson et al. does not disclose a matrix, per se, but does disclose operational data of the first and second modes being representative of power output, pitch angle, rotor speed, curtailment demands, environmental conditions, turbine location, gusts, wind speed, wind direction, wind turbulence, wind shear, veer and wake (e.g. See [0020])(e.g. also See Figure 5) and using all this data to ascertain the output differences between two modes of operations for the overall wind park;

(2)	Gebraad, U.S. Patent Application Publication No. 2021/0047999 discloses that free stream wind speed and free stream wind direction have conventionally been used in a conventional wake model for optimization of wind turbines in an overall wind park, and that an estimate of the effective wind speed may be based on a 3d rotor aerodynamic data table whereby effective wind speed can be derived from blade pitch angle and rotor speed;

(3)	Egedal et al., U.S. Patent Application Publication No. 2021/0363969 discloses a method and system for cooperative control of a wind turbines in a wind farm whereby upstream and/or downstream turbines can be controlled so as to reduce the negative effects of wake on the overall power production of the wind farm; and

(4)	Corten et al., U.S. Patent Application Publication No. 2006/0232073 discloses that shadow effect gives rise to substantial falls in production, that placing wind turbines further apart is a remedy that leads to high costs (greater cable length and, on land, longer roads) and to a low power per unit surface area. Because space is scarce, this is a major disadvantage. Not only can less be generated on a given surface area, but many areas (that is to say locations) will also lose out in competition with other purposes if only low production is to be expected. The prevailing view is that although the problem can be better modelled it cannot be solved;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        May 19, 2022
/RDH/